Hooker, J.
(after stating the facts). Upon the facts above stated, the order of the learned circuit judge was warranted. While there is not absolute harmony upon the subject, the weight of authority accords with his view of the case. The subject will be found discussed in Edwards v. U. S., 103 U. S. 471; Throop, Pub. Off. § 408 et seg.; 19 Am. & Eng. Enc. Law, 562r. The case of Edwards v. U. S., supra, arose over a Michigan office, and much that is there said is applicable here.
The order of the circuit court is affirmed.
The other Justices concurred.